 1   Brian D. Myers (No. 017396)
     E-mail: BDM@JHC.Law
 2   JENNINGS, HAUG & CUNNINGHAM, L.L.P.
     2800 North Central Avenue, Suite 1800
 3   Phoenix, AZ 85004-1049
     Telephone: 602-234-7800
 4   Facsimile: 602-277-5595

 5   Attorneys for Creditor
     Premier Financial Services, LLC
 6

 7                       UNITED STATES BANKRUPTCY COURT

 8                                 DISTRICT OF ARIZONA

 9   In re:                                        Chapter 7 Proceeding

10   JEFFREY D. MOYER and ROXY L.                  Case No.: 2:18-bk-11979-PS
     MOYER,
11
                           Debtors.
12
     PREMIER FINANCIAL SERVICES,                   Adv. Case No.:
13   LLC, a Connecticut limited liability
     company,                                      COMPLAINT UNDER
14                                                 11 U.S.C. § 523 TO DETERMINE
                           Plaintiff,              NON-DISCHARGEABILITY OF
15                                                 DEBT
     v.
16
     JEFFREY D. MOYER and ROXY L.
17   MOYER,
18                         Defendants.
19

20            Plaintiff Premier Financial Services, LLC, a Connecticut limited liability
21   company (“PFS”), by and through its counsel undersigned, alleges as follows:
22                        PARTIES, JURISDICTION AND VENUE
23            1.    PFS is a Connecticut limited liability company duly authorized and
24   licensed to conduct business in the State of Arizona.
25   ...
26   ...
27
Case 2:19-ap-00004-PS
     4995-0014; BDM        Doc 1 Filed 01/04/19 Entered 01/04/19 18:28:33    Desc
28                         Main Document     Page 1 of 20
 1          2.    On October 1, 2018, Defendants Jeffrey D. Moyer and Roxy L.

 2   Moyer (collectively the “Moyers”) filed a voluntary petition for relief under

 3   Chapter 7 of the United States Bankruptcy Code.

 4          3.    This Court has jurisdiction over this proceeding pursuant to 28

 5   U.S.C. § 157(b)(2).

 6          4.    Venue is proper in the United States Bankruptcy Court for the

 7   District of Arizona pursuant to 28 U.S.C. § 1409(a). The Complaint is timely

 8   pursuant to Rule 4004, Federal Rules of Bankruptcy Procedure.

 9                   ALLEGATIONS COMMON TO ALL COUNTS

10          5.    On or about March 17, 2017, Defendant Jeffrey D. Moyer executed

11   and delivered to PFS a certain Lease Credit Application containing information

12   upon which PFS relied upon in making its decisions regarding providing an

13   Open End Motor Vehicle Lease Agreement. A true and correct copy of the Lease

14   Credit Application is attached hereto as Exhibit “1” and incorporated herein by this

15   reference.

16          6.    Under the section of the Lease Credit Application entitled

17   “Employment”, Defendant Jeffrey D. Moyer represented that he held the
18   position of Executive VP of GoCare Warranty Group, Inc., and had an annual

19   income at that time of $492,520.00. See Exhibit 1.

20          7.    In addition, Mr. Moyer presented PFS with a copy of what he
21   alleged to be the Moyers’ Form 1040 Federal Tax Return for 2016 which was

22   signed on February 13, 2017. This document reflected that the Moyers’ income

23   in 2016 was $492,525.00.

24          8.    On or about March 17, 2017, Defendant Jeffrey D. Moyer executed

25   and delivered to PFS a certain Open End Motor Vehicle Lease Agreement (the

26   “Lease Agreement”) whereby PFS leased a certain 2010 Ferrari 458 Italia (the
Case
27 2:19-ap-00004-PS        Doc 1 Filed 01/04/192 Entered 01/04/19 18:28:33   Desc
                           Main Document     Page 2 of 20
 1   “Leased Vehicle”), with an agreed value of One Hundred Sixty-Two Thousand

 2   Nine Hundred Ninety Dollars ($162,990.00), to Defendants. A true and correct

 3   copy of the Lease Agreement is attached hereto as Exhibit “2” and incorporated herein

 4   by this reference.

 5            9.    Pursuant to paragraph no. 25(e) of the Lease Agreement, the

 6   Moyers were prohibited from subleasing or lending the Leased Vehicle.              See

 7   Exhibit 2, ¶ 25(e).

 8            10.   Upon information and belief, the Moyers subleased or lent the

 9   Leased Vehicle to Skyline Dream Cars, LLC, d.b.a. Skyline Exotic Car Rental of

10   Phoenix, which then rented the Leased Vehicle to third parties on a daily rental

11   basis.

12            11.   Pursuant to the terms of the Lease Agreement, the Moyers made an

13   initial payment of Eight Thousand Six Hundred Thirty-Four and 15/100 Dollars

14   ($8,634.15) due at the signing of the Lease Agreement and then were obligated

15   to make fifty-eight (58) monthly lease payments in the amount of Two

16   Thousand Two Hundred Sixty-One and 64/100 Dollars ($2,261.64). See Exhibit 2.

17            12.   The Moyers defaulted on the Lease Agreement and PFS recovered
18   possession of the Leased Vehicle. The Leased Vehicle was eventually sold in the

19   amount of One Hundred Forty Thousand Dollars ($140,000.00), but still resulted

20   in a deficiency balance owed by Defendants on the Lease Agreement in the
21   amount of Fifty-Six Thousand One Hundred Ninety-Nine and 70/100 Dollars

22   ($56,199.70). A true and correct copy of the Deficiency Balance Explanation is attached

23   hereto as Exhibit “3” and incorporated herein by this reference.

24   ...

25   ...

26   ...
Case
27 2:19-ap-00004-PS        Doc 1 Filed 01/04/193 Entered 01/04/19 18:28:33      Desc
                           Main Document     Page 3 of 20
 1            13.   On or about October 20, 2017, PFS made a written demand upon

 2   Defendants for payment of the deficiency balance on the Lease Agreement in

 3   the amount of Fifty-Six Thousand One Hundred Ninety-Nine and 70/100

 4   Dollars ($56,199.70), to no avail.

 5            14.   As a result of the default under the Lease Agreement, PFS initiated

 6   a lawsuit in the Superior Court of Maricopa County seeking sums owed under

 7   the Lease Agreement of no less than Fifty-Six Thousand One Hundred

 8   Ninety-Nine and 70/100 Dollars ($56,199.70), plus interest, attorneys’ fees and

 9   costs.

10            15.   On May 18, 2018, PFS obtained a Default Judgment against the

11   Moyers for the principal sum of Fifty-Six Thousand One Hundred Ninety-Nine

12   and 70/100 Dollars ($56,199.70), plus interest at eighteen percent (18%) per

13   annum from October 20, 2017, until paid; attorneys’ fees in the amount of Three

14   Thousand Fifty-Five Dollars ($3,055.00); and taxable costs in the amount of Five

15   Hundred Six and 40/100 Dollars ($506.40).

16                                        COUNT ONE

17                            (Violation of 11 U.S.C. § 523(a)(2))
18            16.   PFS incorporates by reference all of the allegations contained above

19   as though fully set forth herein.

20            17.   The Moyers obtained an extension of credit from PFS based on false
21   pretenses, false representations, and actual fraud, all in violation of 11 U.S.C.

22   § 523(a)(2)(A).

23            18.   The Moyers obtained an extension of credit from PFS based on

24   statement in writing, i.e. the Lease Credit Application, that was materially false

25   respecting the Moyers’ financial condition on which PFS reasonably relied and

26
Case
27 2:19-ap-00004-PS       Doc 1 Filed 01/04/194 Entered 01/04/19 18:28:33    Desc
                          Main Document     Page 4 of 20
 1   the Moyers submitted to PFS intending to deceive it in violation of 11 U.S.C.

 2   § 523(a)(2)(B).

 3         19.      The Moyers misrepresented their income at the time of their

 4   submission of the Lease Credit Application. Specifically, Mr. Moyer was not

 5   making anywhere near $492,525.00 from GoCare Warranty Group, Inc.

 6         20.      The Moyers’ Statement of Financial Affairs filed with this Court

 7   asserts that their income was $266,028.00 in 2016 and $42,895.00 in 2017.

 8         21.      Upon information and belief, GoCare Warranty Group, Inc., was

 9   insolvent at the time of the Moyers’ submission of the Lease Credit Application.

10   Among other things, it was in default on a loan owed to CIT Bank in excess of

11   $150,000.00.

12         22.      The Moyers represented to PFS that the Leased Vehicle would be

13   used for personal use only. Instead, the Leased Vehicle was subleased or lent to

14   a rental car company owned by the Moyers for rentals to third parties.

15         23.      As a direct and proximate result of the Moyers’ fraudulent conduct,

16   PFS has suffered damages in the total principal sum of Fifty-Six Thousand One

17   Hundred Ninety-Nine and 70/100 Dollars ($56,199.70), the exact sum to be
18   proven at trial.

19         24.      PFS is entitled to its reasonable attorneys’ fees and costs incurred

20   and expended herein together with interest accruing at the highest statutory
21   rate from the date of default, i.e. October 20, 2017, until paid.

22         WHEREFORE, PFS prays for Judgment against Defendants Jeffrey D.

23   Moyer and Roxy L. Moyer, as follows:

24         A.       That the Court decree that the Moyers are indebted to PFS and that

25   such indebtedness is non-dischargeable pursuant to 11 U.S.C. § 523(a)(2)(A)

26   and/or (B);
Case
27 2:19-ap-00004-PS       Doc 1 Filed 01/04/195 Entered 01/04/19 18:28:33    Desc
                          Main Document     Page 5 of 20
 1          B.    For judgment in favor of PFS in the total sum of Fifty-Six Thousand

 2   One Hundred Ninety-Nine and 70/100 Dollars ($56,199.70), together with

 3   interest and taxable costs;

 4          C.    That the Court award PFS its reasonable attorneys’ fees and costs;

 5   and,

 6          D.    For such other and further relief as this Court deems just and

 7   proper.

 8                                       COUNT TWO

 9                           (Violation of 11 U.S.C. § 523(a)(4))

10          25.   PFS incorporates by reference all of the allegations contained above

11   as though fully set forth herein.

12          26.   The Moyers are indebted to PFS based on their fraud and/or

13   defalcation upon PFS and its property while acting in a fiduciary capacity to

14   PFS in violation of 11 U.S.C. § 523(a)(4).

15          27.   The Moyers are indebted to PFS based on their embezzlement and

16   larceny in violation of 11 U.S.C. § 523(a)(4).

17          28.   As a direct and proximate result of the Moyers’ conduct, PFS has
18   suffered damages in the total sum of Fifty-Six Thousand One Hundred

19   Ninety-Nine and 70/100 Dollars ($56,199.70), the exact sum to be proven at trial.

20          29.   PFS is entitled to its reasonable attorneys’ fees and costs incurred
21   and expended herein together with interest accruing at the highest statutory

22   rate from the date of default, i.e. October 20, 2017, until paid.

23          WHEREFORE, PFS prays for Judgment against Defendants Jeffrey D.

24   Moyer and Roxy L. Moyer, as follows:

25          A.    That the Court decree that the Moyers are indebted to PFS and that

26   such indebtedness is non-dischargeable pursuant to 11 U.S.C. § 523(a)(4);
Case
27 2:19-ap-00004-PS      Doc 1 Filed 01/04/196 Entered 01/04/19 18:28:33   Desc
                         Main Document     Page 6 of 20
 1          B.    For judgment in favor of PFS in the total sum of Fifty-Six Thousand

 2   One Hundred Ninety-Nine and 70/100 Dollars ($56,199.70), together with

 3   interest and taxable costs;

 4          C.    That the Court award PFS its reasonable attorneys’ fees and costs;

 5   and,

 6          D.    For such other and further relief as this Court deems just and

 7   proper.

 8                                       COUNT THREE

 9                           (Violation of 11 U.S.C. § 523(a)(6))

10          30.   PFS incorporates by reference all of the allegations contained above

11   as though fully set forth herein.

12          31.   The Moyers are indebted to PFS as a result of their willful and

13   malicious injury to PFS and its property pursuant to 11 U.S.C. § 523(a)(6).

14          32.   As a direct and proximate result of the Moyers’ conduct, PFS has

15   suffered damages in the total sum of Fifty-Six Thousand One Hundred

16   Ninety-Nine and 70/100 Dollars ($56,199.70), the exact sum to be proven at trial.

17          33.   PFS is entitled to its reasonable attorneys’ fees and costs incurred
18   and expended herein together with interest accruing at the highest statutory

19   rate from the date of default, i.e. October 20, 2017, until paid.

20          WHEREFORE, PFS prays for Judgment against Defendants Jeffrey D.
21   Moyer and Roxy L. Moyer, as follows:

22          A.    That the Court decree that the Moyers are indebted to PFS and that

23   such indebtedness is non-dischargeable pursuant to 11 U.S.C. § 523(a)(6);

24          B.    For judgment in favor of PFS in the total sum of Fifty-Six Thousand

25   One Hundred Ninety-Nine and 70/100 Dollars ($56,199.70), together with

26   interest and taxable costs;
Case
27 2:19-ap-00004-PS      Doc 1 Filed 01/04/197 Entered 01/04/19 18:28:33    Desc
                         Main Document     Page 7 of 20
 1          C.   That the Court award PFS its reasonable attorneys’ fees and costs;

 2   and,

 3          D.   For such other and further relief as this Court deems just and

 4   proper.

 5          DATED this 4th day of January, 2019.

 6                                  JENNINGS, HAUG & CUNNINGHAM, L.L.P.
 7
                                    /s/ Brian D. Myers (#017396)
 8                                  Brian D. Myers
                                    Attorneys for Premier Financial Services, LLC
 9

10

11

12

13

14

15

16

17
18

19

20
21

22

23

24

25

26
Case
27 2:19-ap-00004-PS     Doc 1 Filed 01/04/198 Entered 01/04/19 18:28:33   Desc
                        Main Document     Page 8 of 20
Case 2:19-ap-00004-PS   Doc 1 Filed 01/04/19 Entered 01/04/19 18:28:33   Desc
                        Main Document     Page 9 of 20
Case 2:19-ap-00004-PS   Doc 1 Filed 01/04/19 Entered 01/04/19 18:28:33   Desc
                        Main Document    Page 10 of 20
Case 2:19-ap-00004-PS   Doc 1 Filed 01/04/19 Entered 01/04/19 18:28:33   Desc
                        Main Document    Page 11 of 20
Case 2:19-ap-00004-PS   Doc 1 Filed 01/04/19 Entered 01/04/19 18:28:33   Desc
                        Main Document    Page 12 of 20
Case 2:19-ap-00004-PS   Doc 1 Filed 01/04/19 Entered 01/04/19 18:28:33   Desc
                        Main Document    Page 13 of 20
Case 2:19-ap-00004-PS   Doc 1 Filed 01/04/19 Entered 01/04/19 18:28:33   Desc
                        Main Document    Page 14 of 20
Case 2:19-ap-00004-PS   Doc 1 Filed 01/04/19 Entered 01/04/19 18:28:33   Desc
                        Main Document    Page 15 of 20
Case 2:19-ap-00004-PS   Doc 1 Filed 01/04/19 Entered 01/04/19 18:28:33   Desc
                        Main Document    Page 16 of 20
Case 2:19-ap-00004-PS   Doc 1 Filed 01/04/19 Entered 01/04/19 18:28:33   Desc
                        Main Document    Page 17 of 20
Case 2:19-ap-00004-PS   Doc 1 Filed 01/04/19 Entered 01/04/19 18:28:33   Desc
                        Main Document    Page 18 of 20
Case 2:19-ap-00004-PS   Doc 1 Filed 01/04/19 Entered 01/04/19 18:28:33   Desc
                        Main Document    Page 19 of 20
Case 2:19-ap-00004-PS   Doc 1 Filed 01/04/19 Entered 01/04/19 18:28:33   Desc
                        Main Document    Page 20 of 20
